Citation Nr: 0720645	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO. 05-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial evaluation for 
bronchial asthma, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased initial evaluation for 
generalized anxiety disorder, currently evaluated as 10 
percent disabling.

3. Entitlement to an increased initial evaluation for 
gastroesophageal reflux disease, currently evaluated as 
noncompensable.

4. Entitlement to service connection for an HIV related 
illness.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1982 until 
September 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal initially included a claim for entitlement to an 
increased evaluation for hypertension. However, at the 
February 2007 Board hearing, the veteran withdrew that issue 
and as such, the issue of an increased evaluation for 
hypertension is not presently before the Board.

The issue of entitlement to service connection for an HIV 
related illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Given 


FINDINGS OF FACT

1. The veteran's asthma requires daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication. 




2. The veteran's generalized anxiety disorder is not 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routing behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

3. The veteran's GERD is not manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent evaluation for bronchial 
asthma have been approximated. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6602 (2006)

2. The criteria for an evaluation in excess of 10 percent for 
generalized anxiety disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2006)

3. The criteria for a compensable evaluation for 
gastroesophageal reflux disorder have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.114 Diagnostic Code 7346 (2006)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2004 
and March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim and provided testimony at a Board 
hearing. The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.




Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Bronchial Asthma

The RO granted service connection for bronchial asthma in a 
November 2004 rating decision. At that time, a 10 percent 
disability evaluation was assigned pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6602. The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
rating is warranted for bronchial asthma with an FEV-1 of 71 
to 80 percent predicted; or, FEV-1/FVC of 71 to 80 percent; 
or, intermittent inhalational or oral bronchodilator therapy. 
A 30 percent rating is warranted for FEV-1 of 56 to 70 
percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, 
daily inhalational or oral bronchodilator therapy; or, 
inhalational anti-inflammatory medication. A 60 percent 
rating is warranted for FEV-1 of 40 55 percent predicted; or, 
FEV- 1/FVC of 40 to 55 percent; or, at least monthly visits 
to a physician for required care of exacerbations; or, 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids.

VA amended the rating schedule concerning respiratory 
conditions effective October 6, 2006; however, these changes 
concerned "special provisions" concerning the use of 
pulmonary function tests for the evaluation of respiratory 
conditions under Diagnostic Codes 6600 (chronic bronchitis), 
6603 (emphysema), and 6604 (chronic obstructive pulmonary 
disease). The changes do not alter the schedular criteria for 
Diagnostic Code 6602 and are not relevant for the veteran's 
service-connected asthma.

The veteran's service medical records included private 
medical treatment records for his asthma. A May 2003 record 
indicated the veteran was prescribed Advair, 1 puff daily and 
Albuterol as needed. The FEV-1 predicted was 72 percent. The 
diagnosis was asthma, mild persistent. A June 2003 record 
reflected use of Singulair and Advair daily and Albuterol as 
needed for his asthma. The FEV-1 predicted was 81 percent. A 
follow up visit in December 2003 reflected the asthma had 
improved and the medication was reduced to use of Advair and 
Albuterol as needed. The FEV-1 predicted on that dated was 92 
percent. A March 2004 record reported the asthma symptoms 
were the same without flares. The veteran reported the rescue 
inhaler was used once every couple of months. The FEV-1 
predicted was 79 percent.

The veteran underwent a pre-discharge VA examination in July 
2004 to assess the presence and severity of any disability. 
The veteran reported a history of sinus surgery with removal 
of polyps but explained he continued to have nasal 
congestion, difficulty breathing through the nose, postnasal 
drainage and sinus infections requiring antibiotics. He also 
had bronchial asthma with wheezing and took a combination 
asthma inhaler called Advair. Clinical examination reflected 
the neck vessels and thyroid were normal. No adenopathy or 
tenderness over the maxillary anteromedial canthi or frontal 
areas was noted. The nose had anterior rhinoscopy and a 
septum midline. The turbinates were boggy. There were some 
small polyps high in the nasal wall bilaterally. Oral cavity 
was clear. Lungs demonstrated some expiratory wheezes and 
rales. The diagnosis was bronchial asthma.

An April 2005 letter from an Army physician reflected the 
veteran had reported he was diagnosed with asthma in May 
2001. He had been on Advair twice a day since that time and 
was doing well.

A private allergy/asthma consultation dated in April 2007 
reflected symptoms of eyes watering, itching eyes, red eyes, 
watery nasal discharge, postnasal drip, nasal passage 
blockage, sneezing, nasal itching, chronic dyspnea, and 
chronic wheezing. There was no cough. The veteran explained 
his asthma had flared up during the past month and required 
Albuterol almost daily for wheezing and shortness of breath. 
Exercise, smoke, feather pillows and cats increased asthma 
symptoms. There were no systemic symptoms, and the veteran 
denied fatigue and malaise. There were no eye, ear, throat, 
cardiovascular, gastrointestinal, endocrine, skin, 
musculoskeletal or neurological symptoms. Clinical 
examination reflected the sclera was red, but there was no 
periorbital swelling. There was no discharge from the 
conjunctiva, no chemosis of the conjunctiva, and no palpebral 
edema. There was hyperemia. The nose had clear nasal 
discharge. Nasal mucosa was red and moderate to severe 
congestion was noted. There was tenderness of the sinuses 
with mild tenderness to percussion over the right frontal and 
right maxillary sinus area. No intranasal polyp was noted. 
The assessment was asthma, extrinsic with acute exacerbation. 

Additionally, the veteran submitted prescription records and 
listed his medications. These demonstrated the veteran was 
prescribed Advair, one puff twice daily and Albuterol, inhale 
2 puffs by mouth every four hours. Similarly, during the 
February 2007 Board hearing the veteran testified he used an 
inhaler twice a day and used another medication as needed for 
asthma attacks. 

Therefore, although the evidence does not document an FEV-1 
of 56-70 percent predicted, the record clearly illustrates 
the veteran requires daily inhalational therapy. A higher 
evaluation of 60 percent is not warranted as there is no 
evidence of a FEV-1 of 40-55 percent predicted, FEB-1/FVC of 
40-55 percent or at least monthly visits to a physician for 
required care of exacerbations nor is there any indication of 
oral or parenteral corticosteroids. Accordingly, an 
evaluation of 30 percent but no higher is granted for 
bronchial asthma.

Generalized Anxiety Disorder

Service connection for generalized anxiety disorder was 
initially granted in a November 2004 rating decision. At that 
time, a rating of 10 percent was assigned pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400. The veteran contends 
the current rating evaluation does not accurately reflect the 
severity of his disability. 

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including anxiety, provide for a 10 
percent disability rating when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication. A higher 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130. 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence of record includes VA outpatient treatment 
records, private treatment records, a VA examination and the 
veteran's testimony at the February 2007 Board hearing. When 
the evidence of record is reviewed in light of the schedular 
criteria set forth above, the Board finds that the evidence 
does not support an increased rating of 30 percent for 
generalized anxiety disorder.

The veteran underwent a VA examination in June 2004. During 
that examination the veteran complained of depression and 
anxiety for a number of years. The veteran indicated many 
stressors during the past year including the health of his 
parents and behavioral problems of his son. Service medical 
records reflected a diagnosis of adjustment disorder. The 
veteran explained he became anxious very easily. He also 
related he became overwhelmed and almost reached the point 
where he panicked. The veteran also related he had a tendency 
to become claustrophobic. He explained he tried to compensate 
for his problems and hide his anxiety. The veteran indicated 
he performed well at work but was always unsure of himself 
and worried a great deal. He described his worry as excessive 
and hard to control. He slept well but reported he was always 
tired and felt empty and insecure. He noted a good social 
support at work and stable appetite. The veteran reported it 
was difficult to concentrate on one thing for any length of 
time. He also related he was impatient. He reported one 
incident of suicidal ideation directly prior to his divorce 
but denied any present ideation. He reported medical problems 
as additional stressors. 

Mental status examination reflected the veteran was neatly 
and cleanly dressed and had good hygiene. He was pleasant and 
cooperative. The veteran's mood was described as anxious and 
his affect was full. Thought content and processes were 
within normal limits. There was no evidence of delusions or 
hallucinations. The veteran maintained eye contact and there 
was no inappropriate behavior. The veteran denied suicidal or 
homicidal ideation. He was able to perform activities of 
daily living. There was no evidence of gross memory loss or 
impairment. Speech was of normal rate and volume and the 
veteran was linear and coherent. The examiner indicated that 
the veteran was functioning fairly well and made a great 
effort to hide his symptoms but would continue to experience 
symptoms of anxiety without appropriate treatment so the 
prognosis was guarded. The diagnosis was generalized anxiety 
disorder and the GAF was 60.

During a June 2005 VA outpatient treatment visit, the veteran 
complained that his depression had worsened. The veteran 
expressed frustration in trying to find a civilian job and 
indicated that each job wanted him to start at the bottom. He 
indicated he worked for a family grocery store but did not 
like the job. The veteran reported he had been divorced for 
10 years and he did not want to remarry. He related that he 
was still good friends with his wife. Mental status 
examination reflected the veteran was alert and oriented to 
person and place. His mood was described as depressed. Affect 
was somewhat dysthymic and anxious but reactive. Thought 
process reflected goal-directed sentences. There was no 
evidence of audio or visual hallucinations and no evidence of 
homicidal or suicidal ideation. The physician recommended 
additional therapy sessions on top of the medication. 
Judgment and insight were fair. The diagnosis was depressive 
disorder and anxiety disorder. The GAF was 65.

A VA visit in December 2005 reflected the veteran had 
problems on his medication and was depressed. Mental status 
examination reflected the veteran was alert and fully 
oriented with a mildly depressed/anxious mood and affect. 
Speech was organized, linear, and goal oriented. There was no 
indication of psychosis or organcity. Judgment and insight 
were good. There was no evidence of suicidal or homicidal 
ideation.

While the veteran received treatment for his anxiety and 
depression in 2005 and 2006, the majority of the records do 
not delve into mental status symptoms which can be translated 
to the VA's Schedule for Rating Disabilities. However, during 
that time several GAF scores were recorded: in January 2006 a 
GAF of 56 was assigned; in February 2006 the GAF was 55; and 
in April 2006 the GAF was 58. Additionally, during these 
visits, the veteran explained he had been molested as a 
child; had gotten divorced after being married approximately 
17 years and remained friends with his ex-wife; he retained a 
good relationship with his son; and that he worked for the 
Navy for 17 years and continued to work after his retirement 
from the Navy. 

A March 2007 record noted the veteran continued to get along 
with his sister and brothers and was closest to his sister. 
He was an avid camper but reported less interest in hobbies 
and a lost motivation to do things. He indicated he felt 
overwhelmed and it was hard for him to stay focused. He was 
easily distracted. The veteran indicated he was working full 
time as a paralegal for the Navy and that work was going 
well. Problems included anxiety, depression, memory problems, 
fatigue, loss of motivation, nightmares, not getting along 
with others, inability to trust others, constant worrying, 
feeling nervous or high strung, an inability to express 
himself, little need to be with others, being bothered by 
past experiences, feeling lonely, and not wanting to be 
around others. 

Mental status examination in March 2007 reflected the veteran 
took pride in his appearance. He did not have poor hygiene or 
present in a disheveled state. He was oriented in person, 
place and time with normal alertness. Contact with reality 
and cooperation were good. There were no hallucinations. 
Affect was euthymic, dysthmic and labile. Speech was logical 
and goal directed. The veteran's behavior was appropriate. 
Insight and judgment were described as average. Memory 
function reflected good long term memory but mildly impaired 
short term memory. There were no past suicide/homicide 
gestures and no current thoughts, plans or intentions. The 
impression was depression and panic attacks and the GAF was 
65.

Another March 2007 record noted the veteran was not taking 
his medication and was depressed and anxious. Mental status 
examination reflected the veteran was alert and oriented and 
was neatly groomed. The veteran was pleasant with good eye 
contact and cooperative in the interview. He reported his 
mood as depressed and he appeared somewhat anxious and 
depressed. Speech had a normal rate and rhythm and the 
thought process was linear and goal directed. There was no 
indication of hallucinations or paranoia. Nor was there 
evidence of suicidal or homicidal ideations or 
preoccupations. Judgment and insight appeared fair to good. 
The assessment was depression and panic attacks and the GAF 
was 60. 

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 10 
percent for the veteran's generalized anxiety disorder. The 
criteria for a 10 percent disability rating generally 
contemplate a mild severity of psychiatric symptoms, and, 
this is clearly the present severity of the veteran's 
disorder.

To the extent to which the veteran has symptoms of 
depression, anxiety, suspiciousness, panic attacks, sleep 
impairment and memory loss, these symptoms have not been 
shown to result in occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks. In fact, the evidence illustrates the veteran had a 
successful 23 year career with the Navy and continued to work 
as a paralegal after his retirement from active duty. For 
example, during the June 2004 VA examination the veteran 
explained he performed well at work in spite of feeling 
unsure of himself and worrying about things. Similarly, in 
March 2007 he described his work as going well. 

Similarly, although the evidence of record reflects that the 
veteran has been periodically assessed as having Global 
Assessment of Functioning (GAF) scores as low as 55 and 
indicative of moderate impairment, there were several GAFs 
above 60 denoting mild symptoms or some difficulty in social 
occupational or school functioning. The evidence as a whole 
reflects the veteran's symptoms of generalized anxiety 
disorder do not negatively impact his social or occupational 
functioning on a frequent basis. 

As such, the panic attacks, depression and anxiety exhibited 
are contemplated by the currently assigned 10 percent 
evaluation. The preponderance of the evidence is therefore 
against the veteran's claim for an increased evaluation. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


Gastroesopageal Reflux Disease

The RO granted service connection for gastroesophageal reflux 
disease (GERD) in a November 2004 rating decision. At that 
time, a noncompensable evaluation was assigned pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7346. The veteran contends 
the current rating evaluation does not accurately reflect the 
severity of his disability. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Because there is no specific rating code pertaining to GERD, 
the RO has rated the veteran's GERD under Diagnostic Code 
7346, the Diagnostic Code for hernia hiatal. The Board 
considers this the most appropriate rating code as the 
symptoms focus on epigastric distress, which corresponds to 
the veteran's complaints.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent 
evaluation is for assignment when there are two or more of 
the symptoms for the 30 percent evaluation of less severity. 
A 30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health. A 60 percent evaluation 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptoms combinations productive of severe impairment of 
health.

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained over three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. 38 C.F.R. § 4.112. The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy. 
"Baseline weight" means the average weight for the two-year- 
period preceding onset of the disease. 38 C.F.R. § 4.112.

The veteran underwent a pre-discharge VA examination in June 
2004 to assess the severity of his disabilities. The examiner 
noted a history of GERD and indicated the veteran took Zantac 
with good control. Clinical examination reflected no 
significant weight changes and the veteran was described in a 
good state of nutrition. The abdomen was soft without masses. 
The liver and spleen were not palpable. There was no 
epigastric tenderness and normaoactive bowel sounds were 
noted. The diagnosis was GERD. 

An October 2006 private record noted no recent weight loss, 
no anorexia, no nausea, no vomiting, no abdominal pain, no 
melena, no hematochezia, no diarrhea, no constipation and no 
rectal pain. Other private and VA medical records fail to 
reflect continuing treatment for GERD.

Additionally, the veteran presented testimony at the February 
2007 Board hearing. During this hearing, the veteran 
explained he took Zeretec for GERD. He explained during the 
prior two years he had ache, frequent heartburn and 
indigestion and had to be more careful about the foods he 
ate. The veteran related that upon his separation from 
service he would have rated the GERD as a one on a scale of 
1-5 and explained the condition was not severe at all at that 
time. He indicated the current severity was a 3-4. The 
veteran stated he had nausea as a result of the GERD but it 
occurred only with certain foods. He also described burning 
that would occur daily if he did not take his medication. He 
denied any shooting pain in the shoulder or arm during his 
attacks. The veteran also denied any weight loss and reported 
he normally maintained a standard weight. The veteran 
indicated GERD occasionally kept him up at night, 
particularly if he forgot to take his medication or ate food 
which exacerbated the condition.

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

The findings needed for the next higher evaluation of 10 
percent for the GERD disability are not demonstrated in the 
evidence of record. While the veteran indicated he had 
heartburn, he also related it only occurred if he did not 
take his medication. Furthermore, he denied dysphagia, 
regurgitation, weight loss and arm or shoulder pain. 
Therefore, the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An initial evaluation of 30 percent, but not higher, for 
bronchial asthma is granted. 

An initial evaluation in excess of 10 percent for generalized 
anxiety disorder is denied.

An initial compensable evaluation for gastroesophageal reflux 
disease is denied.


REMAND


After the appellant received notice of a March 2006 rating 
decision that denied his claim for service connection for 
HIV, he expressed disagreement with the decision in a 
statement dated in December 2006. The claims file does not 
contain a Statement of the Case for the claim. The Board must 
therefore remand that issue for the issuance of an SOC. See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Re-examine the veteran's claim pertaining 
to service connection for HIV. If no 
additional development is required, the RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2006), unless the 
matter is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the NOD. If, and only if, the veteran 
files a timely substantive appeal, should 
the increased initial rating issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


